 

Exhibit 10.1

 

CONSULTING AGREEMENT

 

This CONSULTING AGREEMENT (this “Agreement”) is made as of October 24, 2013 by
and between SED International Holdings, Inc. a Georgia corporation (the
“Company”), and John “Mike” Hagan, Jr., an individual (the “Consultant”).

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1.          Services. The Company hereby engages Consultant for the performance
of, and Consultant hereby agrees to perform for the Company, consulting and
advisory services (the “Services”) on a full-time basis in accordance with the
terms and conditions of this Agreement. As part of the Services, Consultant
shall serve as the Company’s Interim Chief Executive Officer and shall perform
for the Company all of the services and functions that are customarily performed
by the chief executive officer of a public company in the Company’s industry.
Consultant shall perform the Services in a competent and workmanlike manner and
at such places and times as the Company may reasonably request. Consultant shall
from time to time furnish to the Company reports as necessary regarding the
performance of the Services, in such form as may be reasonably requested by the
Company. In connection with the performance of the Services, Consultant shall
report to the Company’s board of directors and its executive chairman.

 

2.          Compensation and Expenses.

 

2.1       For the performance of the Services during the term of this Agreement,
the Company shall provide Consultant, as compensation for the Services, payment
at the rate of $20,000 per month, pro rated for any partial month (the
“Consulting Fee”). The Company shall pay Consultant in the manner required by
applicable law.

 

2.2       The Company shall reimburse Consultant for all reasonable and
necessary business expenses incurred by Consultant in connection with the
performance of the Services, provided that such expenses are pre-approved by the
Company, documented and accounted for in accordance with the Company’s policies
and the requirements of the Internal Revenue Service.

 

3.          Term. Either party may terminate this Agreement at any time upon
prior written notice of at least fourteen (14) days provided to the other party.

 

4.          Independent Contractor. During the term of this Agreement,
Consultant’s relationship to the Company will be that of an independent
contractor. Neither this Agreement nor the performance of the Services shall for
any purpose whatsoever or in any way or manner create any employer-employee
relationship between the parties. Accordingly, to the extent determined by the
Company to be permissible under applicable law and upon notice by the Company to
Consultant, Consultant shall have sole and exclusive responsibility for the
payment of all federal, state and local income taxes and for all employment and
disability insurance, social security and other similar taxes with respect to
any compensation provided by the Company hereunder. Consultant is not authorized
to bind the Company except as expressly authorized in writing by the board of
directors of the Company.

 

1

 

 

5.          Confidential Information. During the term of this Agreement and for
a period a five (5) years following the termination of this Agreement for any
reason, Consultant shall (a) maintain in strict confidence all business and
financial information of the Company disclosed by the Company to the Consultant
that is non-public, confidential and/or proprietary in nature (“Confidential
Information”) and (b) not use any of the Confidential Information except for the
limited purposes for which the disclosure of such Confidential Information is
originally made. All Confidential Information is and shall at all times be the
exclusive property of the Company.

 

6.          Company Materials. Upon the termination of this Agreement,
Consultant shall immediately return to the Company all proprietary information
and Company property and materials, including, but not limited to, computers,
printers, cell phones, fax machines, scanners, memoranda, sales brochures,
credit cards, telephone charge cards, manuals, building keys and passes,
courtesy parking passes, names and addresses of all Company vendors, suppliers,
customers and potential vendors, suppliers and customers, customer lists,
customer contacts, sales information, diskettes, intangible information stored
on diskettes, business or marketing plans, reports, projections, software
programs and data compiled with the use of those programs, tangible copies of
trade secrets and Confidential Information, and any and all other information or
property previously or currently held or used by Consultant that is or was
related to the Services. Consultant further agrees that in the event he
discovers any other Company or proprietary materials in his possession after the
date hereof, he will immediately return such materials to the Company.

 

7.          General.

 

7.1       This Agreement constitutes the entire agreement between the parties
relating to the subject matter hereof, and such agreement supersedes all
proposals or agreements, written or oral, and all other communications between
the parties relating to the subject matter of this Agreement.

 

7.2       No provision of this Agreement may be waived, amended, modified,
superseded, canceled, renewed or extended except in a written instrument signed
by the party against whom any of the foregoing actions is asserted. Any waiver
shall be limited to the particular instance and for the particular purpose when
and for which it is given.

 

7.3       If for any reason a court of competent jurisdiction finds any
provision of this Agreement, or any portion thereof, to be unenforceable, that
provision of this Agreement shall be enforced to the maximum extent permissible
so as to affect the intent of the parties, and the remainder of this Agreement
shall continue in full force and effect.

 

7.4       This Agreement, the Services to be performed and all rights hereunder
are personal to Consultant and may not be transferred or assigned by Consultant
at any time.

 

7.5       This Agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the internal laws of the State
of Georgia, notwithstanding any conflict of law provision to the contrary.

 

7.6       This Agreement may be executed in multiple counterparts, which, when
taken together, shall constitute one and the same instrument.

 

2

 

 

7.7       Consultant recognizes that any breach of this Agreement by Consultant
will cause irreparable injury to Company, inadequately compensable with monetary
damages. Accordingly, in addition to any other legal or equitable remedies that
may be available to the Company, Consultant agrees that the Company shall be
entitled to seek and obtain injunctive relief in the form of a temporary
restraining order, preliminary injunction, or permanent injunction, in each case
without notice or bond, against Consultant to enforce this Agreement. The
Company will not be required to demonstrate actual injury or damage to obtain
injunctive relief from the courts. To the extent that any damages resulting from
a breach of this Agreement are calculable, the Company will also be entitled to
recover monetary damages. Any recovery of damages by the Company will be in
addition to and not in lieu of the injunctive relief to which Company is
entitled.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

SED INTERNATIONAL HOLDINGS, INC.   JOHN R. HAGAN       By: /s/ Hesham M. Gad  
/s/ John R. Hagan Name: Hesham M. Gad     Title: Executive Chairman            

 

3

 